Name: Commission Implementing Regulation (EU) 2015/1897 of 21 October 2015 amending Commission Regulation (EC) No 2056/2001 as regards the landing obligation
 Type: Implementing Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 22.10.2015 EN Official Journal of the European Union L 277/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1897 of 21 October 2015 amending Commission Regulation (EC) No 2056/2001 as regards the landing obligation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of the fishery resources through technical measures for the protection of juveniles of marine organisms (1), and in particular Article 48 thereof, Whereas: (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2) established as one of its objectives the gradual elimination of discards through the introduction of a landing obligation for catches of species subject to catch limits. Certain provisions of the Commission Regulation (EC) No 2056/2001 (3) establishing additional technical measures for the recovery of the stocks of cod in the North Sea and to the west of Scotland oblige fisherman to discard fish. In order to remove incompatibilities between that Regulation and the landing obligation, and make the landing obligation operational, those provisions should be amended. (2) In particular, in order to ensure the implementation of the landing obligation, Regulation (EC) No 2056/2001 should be amended by requiring that all unintended catches of marine organisms of species subject to the landing obligation and caught in excess of the catch composition limits be landed and counted against quotas. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2056/2001 is amended as follows: (1) in Article 2, the following point 3 is added: 3. unintended catches  means incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22).;" (2) the following Article 9a is inserted: Article 9a Where marine organisms of a species subject to the landing obligation are caught in excess of permitted percentages or quantities specified in Article 4(1) to (6), Article 5(2), Article 6(2), Article 7 and Article 8 of this Regulation, Article 15 of Regulation (EU) No 1380/2013 shall apply. Those unintended catches shall be landed and counted against quotas. Such unintended catches shall not be deemed to represent a breach of the permitted percentages of the catch composition specified in those Articles. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 125, 27.4.1998, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Commission Regulation (EC) No 2056/2001 of 19 October 2001 establishing additional technical measures for the recovery of the stocks of cod in the North Sea and to the west of Scotland (OJ L 277, 20.10.2001, p. 13).